Citation Nr: 0400808	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the veteran timely filed a notice of disagreement 
with an August 1993 RO rating action denying the claims for 
service connection for a bilateral shoulder disorder and for 
left ear hearing loss.

2.  Whether the veteran timely filed a notice of disagreement 
with a November 1998 RO decision finding that the notice of 
disagreement received in October 1998 was untimely.

3.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disorder. 

4.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral 
shoulder disorder.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1975 and March 1991 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The issues of entitlement to an initial rating in excess of 
10 percent for a right knee disorder and in excess of 10 
percent for hypertension, as well as whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a bilateral shoulder disorder, will be 
addressed in the REMAND portion of this action.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  By a rating action dated in August 1993, the RO denied 
the veteran's claims for service connection for a bilateral 
shoulder disorder and for left ear hearing loss.

2.  The veteran was informed of the August 1993 decision, and 
of his appellate rights, in a letter addressed to him in 
August 1993.

3.  In a letter received at the RO in October 1998, the 
veteran expressed his disagreement with the RO's August 1993 
rating action regarding the veteran's claims for service 
connection for a bilateral shoulder disorder and for left ear 
hearing loss.

4.  The RO issued a letter to the veteran in November 1998 
explaining that the October 1998 notice of disagreement was 
untimely; the RO also notified the veteran of his appellate 
rights.

5.  In a letter received at the RO in April 2002, the veteran 
expressed his disagreement with the RO's November 1998 letter 
specifically with respect to his bilateral shoulder disorder.

6.  The RO issued a letter to the veteran in April 2002 
explaining that his notice of disagreement to the RO's 
November 1998 decision was untimely; the RO also notified the 
veteran of his appellate rights.

7.  With respect to the veteran's claims for service 
connection for a bilateral shoulder disorder and for left ear 
hearing loss, the veteran did not file a notice of 
disagreement within one year of the notification of the 
decision entered in the pertinent rating action dated in 
August 1993.

8.  With respect to the veteran's claim that the October 1998 
notice of disagreement was timely filed, the veteran did not 
file a notice of disagreement within one year of the 
notification of the decision entered in the pertinent rating 
action dated in November 1998.








CONCLUSIONS OF LAW

1.  The notice of disagreement filed in October 1998, was not 
timely. 38 U.S.C.A. § 7105(a), (b), (c) (West 2002); 38 
C.F.R. §§ 19.34, 20.101(c), 20.201, 20.300, 20.302(a), 20.305 
(2003).

2.  The notice of disagreement filed in April 2002, was not 
timely. 38 U.S.C.A. § 7105(a), (b), (c) (West 2002); 38 
C.F.R. §§ 19.34, 20.101(c), 20.201, 20.300, 20.302(a), 20.305 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether a notice of disagreement has been filed on time is an 
appealable issue. 38 C.F.R. §§ 19.34, 20.101(c) (2003). If a 
claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal. This is not a matter within 
the Board's discretion; the timeliness standards for filing 
appeals to the Board are prescribed by law and regulation. 

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  The notice of 
disagreement and substantive appeal must be filed with the 
Department of Veterans Affairs office from which the claimant 
received notice of the determination being appealed (RO).  
38 C.F.R. § 20.300 (2003).

A claimant, or his or her representative, must file a notice 
of disagreement with a determination by the agency of 
original jurisdiction (RO) within one year from the date that 
that agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a) (2003).

A substantive appeal shall be filed within 60 days from the 
date of mailing of the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the initial review and determination 
being appealed, whichever period ends later.  The date of 
mailing of the statement of the case will be presumed to be 
the same as the date of the statement of the case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 
20.202, 20.302(b) (2003).

A review of the record reveals that the RO denied the 
veteran's claims for service connection for a bilateral 
shoulder disorder and left ear hearing loss in August 1993.  
The RO issued a letter to the veteran's address of record in 
August 1993 notifying him of the decision.  Under the facts 
set out above, the veteran had until August 1994, to file a 
timely notice of disagreement with the denial of the claims 
for service connection for a bilateral shoulder disorder and 
for left ear hearing loss, subsequent to the RO's August 1993 
rating action.  The veteran's notice of disagreement for this 
issue was received in October 1998.  This is clearly more 
than one year from the date of notification of the pertinent 
rating action.

In response to the veteran's October 1998 notice of 
disagreement, the RO issued a letter to the veteran's address 
of record in November 1998 notifying him of the decision that 
the notice of disagreement was untimely.  Under the facts set 
out above, the veteran had until November 1999, to file a 
timely notice of disagreement to the RO's November 1998 
finding that the October 1998 notice of disagreement was 
untimely.  The veteran's notice of disagreement to the RO's 
November 1998 decision was received in April 2002.  This is 
clearly more than one year from the date of notification of 
the pertinent rating action.

The record satisfactorily shows that VA, in its usual course 
of business, took the required steps to notify the veteran at 
his address of record of the need to submit a timely notice 
of disagreement when it issued the August 1993 and November 
1998 decisions.  The RO's August 1993 and November 1998 
notifications were not returned as undeliverable.  Thus, 
there is no evidence of a failure on the part of VA, and 
there is no basis to accept an untimely notice of 
disagreement.

When an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105, 
and, under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet these requirements, "An application for 
review on appeal shall not be entertained."  Furthermore, the 
United States Court of Appeals for Veterans Claims, after 
acknowledging that the timeliness standards are clear and 
unambiguous, has held that in the absence of a timely 
substantive appeal the proper action for the Board is to 
dismiss the appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
In the case now before the Board, the veteran clearly did not 
timely file a notice of disagreement with respect to the 
August 1993 RO decision denying service connection for a 
bilateral shoulder disorder and left ear hearing loss nor the 
November 1998 decision finding that the October 1998 notice 
of disagreement was untimely.  Therefore, the Board lacks 
jurisdiction with respect to these claims.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  This law addresses notification 
requirements of the VA, and its duty to assist claimants in 
the development of claims.  The present appeal, however, is 
essentially a question of the correct application of 
pertinent law to undisputed facts.  As such, the matter of 
additional development does not arise.  Likewise, it is clear 
that the veteran was given notice of the pertinent law in 
this case by means of the RO letters issued in August 1993 
and November 1998, as well as the December 2002 statement of 
the case, addressing the question of his timely notice of 
disagreements.  Under these circumstances, any requirements 
of the Veterans Claims Assistance Act of 2000, have been 
satisfied, and a remand of this matter to the RO for their 
consideration of the implications of that new law to this 
case is not warranted.




ORDER

Having found that the notice of disagreement filed in October 
1998 is untimely, the appeal is denied.

Having found that the notice of disagreement filed in April 
2002 is untimely, the appeal is denied.


REMAND

By a rating action dated in August 1993, the RO granted 
service connection for a right knee disorder and assigned an 
initial 10 percent evaluation.  By a rating action dated in 
September 1993, the RO granted service connection for 
hypertension and assigned an initial 10 percent evaluation.  
The veteran appears to have filed a notice of disagreement in 
October 1993 with the initial evaluations assigned for his 
right knee disorder and hypertension.  Since that time, the 
veteran has not been provided a statement of the case on this 
issue.  As the filing of a notice of disagreement places a 
claim in appellate status, the United States Court of Appeals 
for Veterans Claims (Court) has held that the RO's failure to 
issue a statement of the case constitutes a procedural defect 
requiring remand.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

In an August 2002 RO decision, the RO denied the veteran's 
claim to reopen the issue of service connection for a 
bilateral shoulder disorder because the veteran had not 
submitted new and material evidence.  The veteran appears to 
have filed a notice of disagreement in a written statement 
received by the RO in January 2003, written on a VA Form-9.  
Since that time, the veteran has not been provided a 
statement of the case on this issue.  As the filing of a 
notice of disagreement places a claim in appellate status, 
the RO's failure to issue a statement of the case constitutes 
a procedural defect requiring remand.  See Manlincon.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

The RO should issue a statement of the 
case to the veteran addressing the issues 
of entitlement to an initial disability 
evaluation in excess of 10 percent for a 
right knee disorder and in excess of 10 
percent for hypertension, as well as 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a bilateral 
shoulder disorder.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal after the RO 
issues the statement of the case.  If the 
veteran thereafter submits a timely 
substantive appeal with respect to any of 
these issues, the RO should undertake any 
other indicated development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 





to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



